DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/6/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 6/24/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Both CN 1915444 and KR10-1052669 do not contain a concise explanation of the relevance or an English abstract. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second backflow prevention valve of claim 20 and the film formed of an elastic material of the drug supply unit of claim 21 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 
Specification
The abstract of the disclosure is objected to because:
The abstract is less than 50 words. The abstract should provide a concise summary of the invention and be between 50-150 words. 
Line 3 recites “a backflow prevention valve”. Line 1-2 also recites “a backflow prevention valve”. Since antecedent basis has already been provided for the backflow prevention valve, line 3 should state “the backflow prevention valve”.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 9, line 9-12, and line 15 objected to because of the following informalities:   
Line 9 recites “a backflow prevention valve”. Antecedent basis is provided for “the backflow prevention valve” in line 1 and therefore the backflow prevention valve of line 9 should state “the backflow prevention valve”. 
Line 10 recites “allowing the drug to move only toward the injection nozzle”. This is grammatically incorrect. Examiner suggests replacing “allowing the drug to move only toward the injection nozzle” with “allowing the drug to move only towards the injection nozzle”.
Line 11 recites “the compartment transmits pressure to the space filled with the drug”. Antecedent basis for “the pressure” has already been provided in line 7 of claim 1 and therefore “the compartment transmits pressure to the space filled with the drug” should state “the compartment transmits the pressure to the space filled with the drug”.
Line 12 recites “by expansion of the liquid for generating pressure”. Examiner suggests replacing “by expansion of the liquid for generating pressure” with “by an expansion of the liquid for generating pressure” to put the claim in clearer form. 
Line 15 recites “the outside”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the outside” with “an outside of the drug injection device”.
Claim 12, line 2 objected to because of the following informalities:   
Line 2 recites “the cross section”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the cross section” with “a cross-section”. Examiner suggests adding a “-“ between cross and section since that is how it appears in claims 13 and 14. 
Claim 18, line 2 objected to because of the following informalities:   
Line 2 recites “is 50 micrometer to 250 micrometer”. This is grammatically incorrect. Examiner suggests replacing “is 50 micrometer to 250 micrometer” with “is 50 micrometers to 250 micrometers”.
Claim 19, line 4-5 objected to because of the following informalities:   
Line 4-5 recites “the side of the lower housing”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the side of the lower housing” with “a side of the lower housing”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to claim 20,
Line 1-4 recites “wherein the drug supply unit or the drug supplement comprises: a second backflow prevention valve provided on a drug moving path to allow the drug to move only toward the lower housing”. There is not support in the original disclosure for this limitation. The disclosure is completely silent that the drug supply unit or the drug supplement comprises a second backflow prevention valve provided on a drug moving path to allow the drug to move only toward the lower housing. Examiner notes claim 20 is not an originally filed claim. 
In regard to claim 21,
Line 1-2 recite “wherein the drug supply unit forms a portion filled with the drug with a film formed of an elastic material”. There is not support in the original disclosure for this limitation. The 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 9,
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “compartment” in claim 9 is used by the claim to mean “a partition” while the accepted meaning is “a separate section of a structure or container in which certain items can be kept separate from others” as defined by Oxford English Dictionary. The term is indefinite because the specification does not clearly redefine the term. Item 300 of the instant invention is denoted as the compartment which is a partition formed of an elastic material. Item 300 does not appear to be a compartment since no space is present within item 300 to contain additional structures, rather item 300 appears to partition the housing into two compartments. Appropriate correction is 
Line 9-10 recites “a slit through which the drug passes at a lower end”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Appropriate correction is required. Examiner suggests replacing “a slit through which the drug passes at a lower end” with “a slit through which the drug is configured to pass at a lower end”.
Line 11-13 recites “where when the compartment transmits pressure to the space filled with the drug by expansion of the liquid for generating pressure, the slit opens and the drug is injected through the injection nozzle”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Appropriate correction is required. Examiner suggests replacing “wherein when the compartment transmits pressure to the space filled with the drug by expansion of the liquid for generating pressure, the slit opens and the drug is injected through the injection nozzle” with “wherein when the compartment transmits the pressure to the space filled with the drug by an expansion of the liquid for generating pressure, the slit is configured to open and the drug is configured to be injected through the injection nozzle”.
Line 14 recites “fluid is prevented”. It is unclear if the fluid is intended to be the same as the drug or if the fluid is separate from the drug. If intended to be different, Examiner suggests replacing “fluid is prevented” with “a fluid is prevented”. For examination purposes Examiner construes the fluid to be different than the drug.
Examiner notes claims 10-21 are similarly rejected by virtue of their dependency on claim 9.
In regard to claim 19,
Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “drug supplement” in claim 19 is used by the claim to mean “a drug supply path” while the accepted meaning of a supplement is “a thing added to something else in order to complete or enhance it” as defined by Oxford English Dictionary. The term is indefinite because the specification does not clearly redefine the term. Item 220 of the instant invention is denoted as the drug supplement which functions as a supply path. Appropriate correction is required. For examination purposes Examiner construes the drug supplement as a structure that functions as a supply path. Examiner suggests replacing the term “drug supplement” with “drug supply path”. Additionally it appears that the drug supply path is formed through the drug partition not that the drug partition is formed through the drug supply path based on figure 9 of the disclosure. Examiner suggests amending line 19 to state “a drug supply path formed through the drug partition; and a drug supply unit connected to the drug supply path to supply the drug to a space on a side of the lower housing through the drug supply path”.  Examiner also suggests modifying claim 20 to replace “the drug supplement” with “the drug supply path”. Additionally the specification should be amended to reflect the changes in terminology. 
Examiner notes claims 20-21 are similarly rejected by virtue of their dependency on claim 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoh (U.S. PG publication 20180154082) further in view of Pardes (U.S. PG publication 20110284579) as evidence by Atkinson (U.S. Patent no. 5261459).
In regard to claim 9,
Yoh discloses a drug injection device (see entire structure of figure 3a-3d; paragraph [0001]) equipped with a backflow prevention valve (figure 3a-3d, item 150; paragraph [0072] and [0094]), the drug injection device comprising: 
[AltContent: arrow][AltContent: textbox (Drug partition)][AltContent: textbox (Pressure partition)][AltContent: ][AltContent: arrow][AltContent: textbox (Lower housing)][AltContent: textbox (Upper housing)][AltContent: ][AltContent: textbox (Fig. 3(a))]
    PNG
    media_image1.png
    564
    281
    media_image1.png
    Greyscale

an upper housing (see figure 3A above) in which at least one surface is sealed by a pressure partition (see figure 3A above); 
a lower housing (see figure 3A above), in which at least one surface is sealed by a drug partition (see figure 3A above), comprising an injection nozzle (figure 3A-3D, item 140) having an injection path formed at a lower portion (paragraph [0059] and [0067]); 
a compartment (figure 3A-3D, item 130; see 112 rejection above) provided between the upper housing and the lower housing (see figure 3B) to partition a space (figure 3A-3D, item 110) filled with a liquid (figure 3A-3D, item 115) for generating pressure at the upper housing (paragraph [0058]) and a 
a backflow prevention valve (figure 3a-3d, item 150; paragraph [0072] and [0094]) through which the drug passes at a lower end (paragraph [0072]) and allowing the drug to move only toward the injection nozzle (paragraph [0072]), 
wherein, when the compartment transmits pressure to the space filled with the drug by expansion of the liquid for generating pressure (paragraph [0091]-[0092]), the backflow prevention valve opens and the drug is injected through the injection nozzle (paragraph [0092]-[0093]), and 
when the pressure in the space filled with the drug is lowered, fluid is prevented from being sucked from the outside while the backflow prevention valve is closed by a restoring force of the backflow prevention valve (paragraph [0094]).
Yoh fails to disclose a backflow prevention valve provided with a slit through which the drug passes at a lower end and therefore also fails to disclose wherein, when the compartment transmits pressure to the space filled with the drug by expansion of the liquid for generating pressure, the slit opens and the drug is injected through the injection nozzle and when the pressure in the space filled with the drug is lowered, fluid is prevented from being sucked from the outside while the slit is closed by a restoring force of the backflow prevention valve.
Pardes teaches a backflow prevention valve (figure 1, item 200) that is a duck-bill valve (paragraph [0064]).
Further, Pardes teaches that a duck-bill valve and a ball valve could all be used to achieve the same result (paragraph [0064] of Padres) and thus a duck-bill valve and a ball valve were art-recognized equivalents before the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute a duck-bill valve in place of the ball valve of Yoh (see paragraph [0072] of Yoh) since it has been held that substituting parts of an invention involves only 
In regard to claim 11,
Yoh in view of Pardes as evidence by Atkinson teaches the drug injection device of claim 9, wherein the slit of the backflow prevention valve remains closed while the drug is filled inside the lower housing (see figure 3D and paragraph [0097] of Yoh and analysis of claim 9 above where the backflow prevention valve is a duck-bill valve that contains a slit).
In regard to claim 12,
Yoh in view of Pardes as evidence by Atkinson teaches the drug injection device of claim 9, wherein the backflow prevention valve has an open circular inlet on an upper side, and the cross section becomes narrower toward a lower side to form a linear shape (see analysis of claim 9 above where the backflow prevention valve is a duck-bill valve which as evidence by Atkinson has an open circular inlet on an upper side, and the cross section becomes narrower toward a lower side to form a linear shape as shown in figure 2 of Atkinson).
In regard to claim 18,

In regard to claim 19,
[AltContent: textbox (Figure 3A)][AltContent: textbox (Drug supplement)][AltContent: arrow]
    PNG
    media_image1.png
    564
    281
    media_image1.png
    Greyscale

Yoh in view of Pardes as evidence by Atkinson teaches the drug injection device of claim 9, further comprising: a drug supplement (see figure 2, item 250 of Yoh and also figure 3A labeled above of Yoh; see 112 rejection above; Examiner notes reference is made to figure 2 of Yoh for example purposes .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoh (U.S. PG publication 20180154082) in view of Pardes (U.S. PG publication 20110284579) as evidence by Atkinson (U.S. Patent no. 5261459) further in view of Atkinson (U.S. Patent no. 5261459).
In regard to claim 10,
Yoh in view of Pardes as evidence by Atkinson teaches the drug injection device of claim 9. Yoh in view of Pardes as evidence by Atkinson fails to disclose wherein the backflow prevention valve comprises an elastic material.
Atkinson teaches wherein the backflow prevention valve (see figure 2, item 10; column 2, line 6-17; duckbill valve) comprises an elastic material (column 2, line 6-17).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yoh in view of Pardes as evidence by Atkinson to include wherein the backflow prevention valve comprises an elastic material, as taught by Atkinson, for the purpose of preventing leakage in a back flow direction (column 2, line 6-17 of Atkinson).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoh (U.S. PG publication 20180154082) in view of Pardes (U.S. PG publication 20110284579) as evidence by Atkinson (U.S. Patent no. 5261459) further in view of Casey (U.S. PG publication 20080097341).

Yoh in view of Pardes as evidence by Atkinson teaches the drug injection device of claim 9.
Yoh in view of Pardes as evidence by Atkinson fails to disclose wherein in the backflow prevention valve, a cross-section of the lower end and the slit form a "C" shape.
Casey teaches wherein in the backflow prevention valve (figure 2, item 200), a cross-section of the lower end and the slit (figure 2, item 208) form a "C" shape (paragraph [0015]: wherein the slits are curved and thus would form a c).
Further, Casey teaches that a slit that is curved or a slit that is in any other desired shape could all be used to achieve the same result (paragraph [0015] of Casey) and thus a slit that is curved (i.e. “C” shaped) and a straight slit were art-recognized equivalents before the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute a “C” shaped slit in place of the slit of Yoh in view of Pardes as evidence by Atkinson since it has been held that substituting parts of an invention involves only routine skill in the art.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yoh (U.S. PG publication 20180154082) in view of Pardes (U.S. PG publication 20110284579) as evidence by Atkinson (U.S. Patent no. 5261459) further in view of Matsumoto (U.S. PG publication 20050173468). 
In regard to claim 14,
Yoh in view of Pardes as evidence by Atkinson teaches the drug injection device of claim 9.
Yoh in view of Pardes as evidence by Atkinson fails to disclose wherein in the backflow prevention valve, a cross-section of the lower end and the slit form a "+" shape.
Matsumoto teaches wherein in the backflow prevention valve (figure 1, item 7; paragraph [0031]), a cross-section of the lower end and the slit (figure 1, item 5) form a "+" shape (paragraph [0034]).
.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoh (U.S. PG publication 20180154082) in view of Pardes (U.S. PG publication 20110284579) as evidence by Atkinson (U.S. Patent no. 5261459) further in view of Stormer-Talleur (U.S. PG publication 20110009815).
In regard to claim 15,
Yoh in view of Pardes as evidence by Atkinson teaches the drug injection device of claim 9.
Yoh in view of Pardes as evidence by Atkinson fails to disclose wherein a plurality of injection paths are provided.
Stormer-Talleur teaches wherein a plurality of injection paths (figure 8A-8B, item 53; paragraph [0035]-[0036]) are provided (see figure 8A-8B).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yoh in view of Pardes as evidence by Atkinson to include wherein a plurality of injection paths are provided, as taught by Stormer-Talleur, for the purpose of enabling the delivery at various places through the skin of the patient (paragraph [0035]-[0037] of Stormer-Talleur).
In regard to claim 16,
.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yoh (U.S. PG publication 20180154082) in view of Pardes (U.S. PG publication 20110284579) as evidence by Atkinson (U.S. Patent no. 5261459) further in view of Gilbert (U.S. PG publication 20070055214).
In regard to claim 17,
Yoh in view of Pardes as evidence by Atkinson teaches the drug injection device of claim 9.
Yoh in view of Pardes as evidence by Atkinson fails to disclose wherein an inner wall forming the injection path comprises a ceramic material.
Gilbert teaches wherein an inner wall forming the injection path (inner wall of item 34) comprises a ceramic material (paragraph [0122]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yoh in view of Pardes as evidence by Atkinson to include wherein an inner wall forming the injection path comprises a ceramic material, as taught by Gilbert, for the purpose of utilizing a material that can withstand high injection pressure (paragraph [0122] of Gilbert). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yoh (U.S. PG publication 20180154082) in view of Pardes (U.S. PG publication 20110284579) as evidence by Atkinson (U.S. Patent no. 5261459) further in view of Gordon (U.S. PG publication 20020116021).
In regard to claim 20,
Yoh in view of Pardes as evidence by Atkinson teaches the drug injection device of claim 19.

Gordon teaches wherein the drug supply unit (figure 1, item 110) or the drug supplement (passageway valve 140 is within) comprises: a second backflow prevention valve (item 140) provided on a drug moving path to allow the drug to move only toward the lower housing (paragraph [0020]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yoh in view of Pardes as evidence by Atkinson to include wherein the drug supplement comprises: a second backflow prevention valve provided on a drug moving path to allow the drug to move only toward the lower housing, as taught by Gordon, for the purpose of ensuring flow in one direction (paragraph [0020] of Gordon).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yoh (U.S. PG publication 20180154082) in view of Pardes (U.S. PG publication 20110284579) as evidence by Atkinson (U.S. Patent no. 5261459) further in view of Martz (U.S. PG publication 20110282197) further in view of Atkinson (U.S. Patent no. 5261459).
In regard to claim 21,
Yoh in view of Pardes as evidence by Atkinson teaches the drug injection device of claim 19, wherein the drug supply unit forms a portion filled with the drug (paragraph [0076] of Yoh).
Yoh in view of Pardes as evidence by Atkinson fails to disclose wherein the drug supply unit has a film formed of an elastic material.
Martz teaches wherein the drug supply unit (figure 1, item 86) comprises a check valve (item 50B; paragraph [0035]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yoh in view of Pardes as evidence by Atkinson to 
Yoh in view of Pardes as evidence by Atkinson in view of Martz fails to disclose wherein the drug supply unit has a film formed of an elastic material.
Atkinson teaches a check valve formed of an elastic material (column 7, line 52-59).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the check valve in the drug supply unit of Yoh in view of Pardes as evidence by Atkinson in view of Martz to include an elastic material therefore resulting in wherein the drug supply unit has a film formed of an elastic material, as taught by Atkinson, for the purpose of utilizing a suitable check valve arrangement to prevent leaking (column 2, line 6-17 of Atkinson).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Enomoto (U.S. PG Publication 20030171721) teaches a cross-section of the lower end and the slit (figure 1b, item 323) form a “+” shaped as shown in figure 1b of Enomoto. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDRA LALONDE/Examiner, Art Unit 3783       
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783